In an action to recover damages for medical malpractice, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Dutchess County (Pagones, J.), dated September 1, 2000, as granted that branch of the motion of the defendant Kang Kiel Kim which was for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
*365The plaintiffs commenced this action against the respondent and the defendant St. Francis Hospital to recover damages allegedly arising from injuries sustained by the plaintiff Mary C. Craig (hereinafter Craig). Craig’s appendix ruptured while under the care of the respondent, and the plaintiffs alleged, inter alia, that he failed to diagnose Craig’s appendicitis. The Supreme Court granted that branch of the respondent’s motion which was for summary judgment dismissing the complaint insofar as asserted against him on the ground that he did not deviate from good and accepted standards of medical practice when treating Craig. We affirm.
The respondent established his prima facie entitlement to summary judgment dismissing the complaint insofar as asserted against him (see, Juba v Bachman, 255 AD2d 492). In opposition, the plaintiffs failed to raise a triable issue of fact. The affidavit submitted by the plaintiffs’ expert contained only conclusory statements concerning the respondent’s treatment of Craig (see, Holbrook v United Hosp. Med. Ctr., 248 AD2d 358). O’Brien, J. P., Santucci, H. Miller and Cozier, JJ., concur.